UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7513



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH ZIADEH,

                                              Defendant - Appellant.



                              No. 05-7571



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH ZIADEH,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-02-273)


Submitted:   March 31, 2006                 Decided:   April 19, 2006


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Joseph Ziadeh, Appellant Pro Se. Gurney Wingate Grant, II, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Joseph Ziadeh, a federal prisoner, seeks to appeal the

district court’s order denying relief on his 28 U.S.C. § 2255

(2000) motion and a subsequent order denying his motion for a

certificate of appealability.           An appeal may not be taken from the

final order in a habeas corpus proceeding unless a circuit justice

or   judge    issues    a    certificate      of    appealability.      28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                     See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Ziadeh

has not made the requisite showing.                Accordingly, we deny Ziadeh’s

motion for a certificate of appealability and dismiss the appeal.

We   dispense    with       oral   argument    because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED


                                       - 3 -